DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 05 April 2021.
2.  Claims 1-22 are pending in the application.
3.  Claims 1-22 have been allowed.
Allowable Subject Matter
4.  Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Courtney et al US 2020/0134163 A1 (hereinafter Courtney) and Nduaguba et al US 2008/0172664 A1 (hereinafter Nduaguba).  Courtney is directed to controlling the resources used in a device [abstract]. Nduaguba is directed to facilitating installation of a multi-installer program [abstract].  However, with respect to independent claims 1 and 20 the prior art does not disclose, teach or fairly suggest the limitations of “providing, via the audit function, a user identifier of a user that is responsible for the infrastructure change event to the decentralized secure ledger service” and “sending, via the audit function, the event metadata for the infrastructure change event to the blockchain instance for storage with the decentralized secure ledger service in response to the decentralized secure ledger service authenticating the user identifier”.  With respect to independent claim 15 the prior art does not disclose, teach or fairly suggest the limitations of “retrieving event metadata for one or more infrastructure change events that are related to the infrastructure change from a decentralized secure ledger service”, “determining whether the event metadata of the one or more infrastructure change events indicate a completion of the infrastructure change” and “generating a verification that a performance of the infrastructure change is complete in response to a determination that the event metadata indicate the completion of the infrastructure change”. 
Any claims not directly addressed are allowed on the virtue of their dependency.

Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Marks et al US 2020/0142682 A1 directed to information handling systems, and more particularly to using a blockchain to provide secure customized catalogs for information handling systems [0001].
B.  Carter et al US 2020/0134189 A1 directed to using a distributed blockchain ledger to conduct, manage and store application assessment data [abstract].
C.  Courtney et al US 2020/0134163 A1 directed to controlling the resources used in a device [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492